853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Petitioner-Appellant,v.George D. HANCOCK;  David A. Armstrong;  the Commonwealth ofKentucky, Respondents-Appellees.
No. 88-5214.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This is an appeal from the dismissal of a petition for writ of habeas corpus under 28 U.S.C. Sec. 2254.  Petitioner sought federal habeas corpus relief attacking the constitutionality of a 1981 assault conviction.  Specifically, petitioner contends he was denied the right to a direct appeal of his criminal conviction through his trial counsel's ineffective performance.  The magistrate to whom the matter was referred recommended dismissing the petition.  The district court adopted this recommendation over petitioner's objections and this appeal followed.  On appeal the parties have briefed the issues and petitioner moves for the appointment of appellate counsel.


3
Upon consideration, we agree with the district court's disposition of this case.  The face of the instant habeas corpus petition reflects the unexhausted nature of the claims raised.  Accordingly, the judgment is affirmed for this reason and for the reasons set forth in the district court's order of February 4, 1988, and the motion for counsel is denied.  Rule 9(b)(5), Rules of the Sixth Circuit.